IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 333 WAL 2014
                              :
              Petitioner      :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
         v.                   :
                              :
                              :
RAYMOND W. FARABAUGH,         :
                              :
              Respondent      :


                                       ORDER


PER CURIAM

      AND NOW, this 26th day of November, 2014, the Petition for Allowance of

Appeal is GRANTED. The issue is:



            Whether the Superior Court erred, while acting sua sponte, when it
            incorrectly found that new amendments to 42 Pa.C.S. § 9799.13 excluded
            the crime of [i]ndecent [a]ssault (18 Pa.C.S.A. § 3126(a)(8)) from list [sic]
            of mandated sex offender registry crimes.